DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sameshima  et al. (US 2017/0057130 A1). 
For claim 1, Sameshima et al. teach a mold for manufacturing a chair having a frame with one or more legs (Fig 1. molded article formed with protrusions/leg; see abstract; [0008]-[0009]) comprising:

a hole in at least one of the first and second mold portions and configured to receive foam therein (Fig. 5 item 17-filling gun to fill foaming materials through a hole on through concave mold 11; [0073]-[0076]); 

    PNG
    media_image1.png
    642
    667
    media_image1.png
    Greyscale

Figure 5. Sameshima et al.: arrows which points to opening in the mold and including insert 4 having protrusions 3a on two sides
one or more openings in the each of the first and second mold portions configured to allow two of the one or more legs to extend through the one or more openings and out the mold such that the mold seals around the two of the one or more 
As for claims 4-6, Sameshima et al. further teach wherein the first and second mold portions in closed position define a mold cavity and further comprising at least one protrusion which extends into the mold cavity; wherein the at least one protrusion is moveable along its axis (see Fig 5, item 11, 21, item 3 -insert, 4-fixing holding member for the insert).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  2- 3 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima  et al. (US 2017/0057130 A1) and/or in view Olarte (US 2016/0331138 A1).
As for claim 2, Sameshima  et al. teach all the limitations to the claim invention as discussed above, including having one opening in the first mold portions  and second opening in the second mold portions (as in Fig 5 shown above). 
However, Sameshima  et al. fail to teach specific configuration of the channels of the mold as claimed, including  wherein the one or more openings of the first mold portion are defined by two pairs of channels, one of the channels of each of the two pairs of channels positioned on the first mold portion and one of the channels of each of the two pairs of channels positioned on the second mold portion such that when the first and second mold portions are closed, the two channels align to form two openings each configured to allow one of the one or more legs to extend there through.
The Examiner notes that Sameshima et al is pertaining to having specific protrusion in Fig 5. Extended from the formed article, but is not imitated to only such specific shape of the protruded part in the reinforced foam (see [0034] that describes other types of specific protrusion parts may be desirable), therefore, it would have been obvious to modify the mold to include desire inserts.  
Even if one disagrees, the Examiner notes that in the same field of endeavor, pertaining to chair, Olarte shows that a chair includes four protruded legs and cushion for seat or legs (Fig 1; see [0009], [0057] states foam is molded around the internal frame and wires to create padding for the backrest.).
Therefore, based on the final article being molded, and required number of protrusions in the foamed article, it would have been obvious to one ordinary skill in the art at the time of the effective filing of the application to modify shape of the first mold portion and the second mold portions to include additional channels, as taught by Sameshima et al, based on the shape of the chair as taught by Olarte, having desired support and stack- ability. 
In regards to claim 3, see claim 2 above, additionally, …the mold seals around the two of the one or more legs in order to inhibit foam from exiting out the two holes, the two holes located in a mold surface which defines a bottom portion of a seat of the chair would have been obvious in view of Sameshima et al, as it clearly shows the capability of the mold sealing around the insert/leg (Fig 5, item 4,3,3a).
As for claims 7-17, see above claims 1-6, additionally, Sameshima et al. teach a set of molds for manufacturing a chair comprising: 
a first mold including first and second mold portions (see Fig 5 item 11 –horizontal and second portion at  vertical going all the way to 24); second mold including third and fourth mold portions (Fig 5 item 21 includes horizontal and vertical sections as third and fourth mold portions); the first mold including a hole for receiving foam therein (Fig 5 item 17- at 11); the second mold including openings for insert (Fig 5 item 21 item 3,3a are into opening of the mold 21);.
Sameshima et al do not teach second mold including third and fourth mold portions which when closed define a second mold cavity; and the second mold cavity having at least one opening, the at least one opening of the first mold cavity is configured to receive a first portion of a chair frame which extends out of the first mold cavity through the at least one opening of the first mold cavity and the at least one opening of the second mold cavity is configured to receive a second portion of the chair frame which extends out of the second mold cavity through the at least one opening of the second mold cavity. 
In the same field of endeavor, pertaining to chair, Olarte shows that a chair includes four protruded legs and cushion for seat or legs (Fig 1; see [0009], [0057] states foam is molded around the internal frame and wires to create padding for the backrest.).
Therefore, based on the final article being molded, and required number of protrusions in the foamed article, it would have been obvious to one ordinary skill in the art at the time of the effective filing of the application to modify shape of the first mold portion and the second mold portions to include additional channels, as taught by Sameshima et al, based on the shape of the chair as taught by Olarte, for the benefit of having desired support and stack- ability. 
Furthermore, in regards to claim limitation for having second mold including third and fourth mold portions, the examiner notes that it would have been obvious to make separable of mold structures, what has been known in the art as integral. See In Re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0176669 A1; US 2014/0239678 A1; US 11,224,292 B2; US 5,067,772 pertains to foam seat with inserts and mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743